 Case 8:18-cv-02162-DOC-JDE Document 30 Filed 06/26/19 Page 1 of 1 Page ID #:105

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
  Case No.           SACV 18-02162-DOC (JDEx)                                         Date    June 26, 2019
  Title              Ace Gift and Craft Ningbo Co., Ltd v Ecoolthing Corp.




 Present: The Honorable            John D. Early, United States Magistrate Judge



                      Maria Barr                                                      CS 06/26/19
                     Deputy Clerk                                          Court Reporter / Recorder


                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                       Daniel A. Solitro                                       Samuel G. Brooks
                       Joseph A. Farco


Proceedings:                   Settlement Conference

       On June 26, 2019, counsel for and representatives of the parties (Plaintiff’s
representative by telephone with prior approval) appeared before Magistrate Judge John D.
Early for a continued settlement conference. After more than seven hours of further
discussions, in addition to the five hours of discussions on June 20, 2019, the parties
reached a settlement of the matter, the material terms of which were placed on the record.
Part of the settlement involved the entry of an “attorney-eyes only” protective order, which
was entered orally on the record, over the Court will retain jurisdiction after the dismissal of
the action. The parties indicated that, although a final written agreement was anticipated,
the material terms placed on the record represented an enforceable agreement.

      As part of the agreement, the parties agreed and represented that they will file a joint
request for dismissal without prejudice on June 27, 2019.


cc: Judge Carter


                                                                                                   7   :      05

                                                                 Initials of Clerk:          mba



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                        Page 1
